DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0219514 to Johnston et al. (“Johnston”).

As to claim 1, Johnston disclose a non-transitory computer readable medium storing computer executable instructions that when executed by a processor cause the processor (paragraph 123) to:
identify a set of overlapping images depicting a geographic region (Fig. 4; paragraphs 04, 37-45, wherein “1B” image data is identified and obtained, the image data comprises overlapping images of a geographic region) ; 
assign certain of the overlapping images into a cluster based on a connectivity of pairs of overlapping images (Fig. 4; paragraphs 05-06; 44-45, wherein the images are clustered based on the connections between images); and 
conduct a bundle adjustment process on the images within the cluster (Fig. 4; paragraphs 08-10, 92-99).  

As to claim 2, Johnston discloses a non-transitory computer readable medium storing computer executable instructions that when executed by a processor cause the processor to:
identify a first image, a second image and a third image, the first image overlapping the second image and the third image, the second image overlapping the third image (Fig. 4; paragraphs 04, 37-45, wherein “1B” image data is identified and obtained, the image data comprises overlapping images of a geographic region); 
determine a first connectivity between the first image and the second image (Fig. 4; paragraphs 04, 44-50, wherein interest points of a first image are connected with interest points of any other image (i.e. second image)); 
determine a second connectivity between the first image and the third image (Fig. 4; paragraphs 04, 44-50, wherein interest points of a first image are connected with interest points of any other image (i.e. third image)); 
determine a third connectivity between the second image and the third image, the second connectivity being less than the first connectivity, and the third connectivity being greater than the second connectivity (Fig. 4; paragraphs 04, 44-50, wherein interest points of a second image are connected with interest points of any other image (i.e. third image) and wherein the number of interest points (i.e. connectivity) is less between a first and a third image (i.e. second connectivity) that is not overlapping the first image as much as the overlap between, for example, a first and second image represented by a first connectivity, or second and third image represented by a third connectivity); 
assign the first image, the second image, and the third image to a cluster based on the first connectivity and the third connectivity (Fig. 4; paragraphs 04, 44-50, wherein the images are clustered based on the connections between images); and 
conduct a bundle adjustment process on the cluster of the first image, the second image, and the third image (Fig. 4; paragraphs 08-10, 92-99).  

As to claim 3, Johnston discloses the non-transitory computer readable medium of claim 2, wherein the first connectivity is determined by calculating a number of feature points shown in both the first image and the second image (Fig. 4; paragraphs 04, 44-50, wherein interest points of a first image are connected with interest points of any other image (i.e. second image)).  

As to claim 4, Johnston discloses the non-transitory computer readable medium of claim 2, wherein the first connectivity is determined by calculating an amount of geographic area depicted in both the 28first image and the second image (Fig. 4; paragraphs 04, 44-50, wherein the amount of interest points, representing an amount of geographic area connecting both of a first image and  another image (i.e. second image), are determined).

Allowable Subject Matter
Claims 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 5, none of the prior art teach or fairly suggests the limitations “determine the cluster is above a predetermined bundle adjustment threshold”, “bi-section the cluster into a first sub-cluster and a second sub-cluster, the first sub-cluster and the second sub-cluster sharing at least one image of the cluster of images”, “determine the first sub-cluster is below the predetermined bundle adjustment threshold” and “conduct a bundle adjustment process on the first sub-cluster”, in combination with each other and in combination with the other limitations of the claim.  As discussed above, the prior art of Johnston (US2014/0219514) discloses a similar process that includes identifying a plurality of images sharing feature points, determining a connectivity between the images, clustering the images and conducting a bundle adjustment on the cluster.  However, the prior art of Johnston does not teach or fairly suggest the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665